Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Argument
	The Applicant has amended independent claims 1, 14 & 20  to overcome 103 rejections and further clarify the claimed invention. This amendment and associated argument has been reviewed but moot due to change of ground. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1-4, 14-17 & 20 are rejected under 35 USC 103 as being unpatentable over Bailei (CN106657179A -as mentioned in IDS 9/14/2020- Translated Copy Attached) in view of Jansson (US20160294913) and Simpson (US 20170041435 )
Regarding claim 1, Bailei teaches a method for communication performed at a terminal having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, and the method comprising: loading a session page by using a browser kernel integrated in a local client, and executing a script on the session page by using the browser kernel, to perform the following operations: [0034] The file transmission system of the present invention is used for point-to-point transmission between any two clients, including: at least two clients, a signal server erected on the public network, and a STUN server erected on the public network; all the clients are WEBRTC based web application (consisting browser & applications). WebRTC has related integration in chrome, firefox, ie10 +. In the figure, client A is the sender and client B is the receiver. ]
exchanging a control parameter with a peer client by using a signaling server, the control parameter comprising a network parameter [0045] S1, the client A generates and sends local information to a signal server set up on the public network; [0046] The local information of each client mainly includes: the public IP address and port of the client.[0047] Wherein, each client obtains its own local information includes sending a request based on WebRTC to a STUN server built on the public network, and the STUN 
[0049] S2: The signal server sends the local information of the client A to the client B.
establishing a data channel between the local client and the peer client by using an address and a port of the local client and an address and a port of the peer client that are comprised in the network parameter; [0014] In the file transmission method of the present invention, the local information includes: a public IP address and a port of the client.  [0049] S2: The signal server sends the local information of the client A to the client B. [0052] S4, the signal server delivers the local information of the client B to the client A; [0053] S5. Client A receives and loads the local information of Client B. Client A establishes a connection with Client B;]
collecting data and transmitting the data to the peer client through the data channel, so that the peer client plays the data by using a parameter of the local client; [0053] S5. Client A receives and loads the local information of Client B. Client A establishes a connection with Client B and performs file transmission based on the UDP file transfer algorithm. The UDP file transmission algorithm includes: calculating a file size, determining a byte transmission order of the file, sub-processing, size and label of each transmission byte, backhauling and fault-tolerant processing.]
receiving, through the data channel, the data collected by the peer client, and playing the data on the session page according to a parameter of the peer client. [0053] S5. Client A receives and loads the local information of Client B. Client A establishes a connection with Client B and performs file transmission based on the UDP file transfer algorithm. The UDP file transmission algorithm includes: calculating a file size, determining a byte transmission order of the file, sub-processing, size and label of each transmission byte, backhauling and fault-tolerant processing.]
Although Bailei teaches establishing a data channel between the clients as illustrated above, he does not teach explicitly, however, Jansson (US20160294913) teaches:
multimedia,  [0021] Referring again to FIG. 1, with known systems, first WebRTC application 104 and second WebRTC application 105 may need to establish a peer to peer ("P2P") communication according to real-time protocols (e.g., for voice, video, data, etc.). In one embodiment, first WebRTC application 104 and second WebRTC application 105 may use a two-phase exchange of signaling messages to establish multimedia sessions.]
media stream parameter,  [0021] Referring again to FIG. 1, …... For example, in one embodiment, first WebRTC application 104 and second WebRTC application 105 may use Session Description Protocol ("SDP") offer/answer messages to establish multimedia sessions. SDP is a format for describing streaming media initialization parameters. However, in alternative embodiments, a signaling protocol different than SDP may be used to establish multimedia sessions. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bailie with the disclosure of Jansson. The motivation or suggestion would have been to implement a system that will provide a efficient techniques for cross platform multimedia exchanges in enterprise environment. identification. (abstract & para 0001-0004, Jansson)  
Although Bailei and Jansson teaches establishing a multimedia channel between the clients as illustrated above, they do not teach explicitly, however, Simpson teaches running a first social networking program, wherein the session page corresponds to a communication session between a first user of the first social networking program at the local client and a second user of a second social networking program at a peer client, the second social networking program different from the first social networking program, [0049] The example social media network connector 225 temporarily stores and facilitates communications between the example social media network 115 and the example processing module 205. In the illustrated example, the social media network connector 225 polls the social media network 115 from time to time, utilizing the example polling service interface 220. The example social media network connector 225 includes example message application programmable interface (API) 255, example party API 260, and example private API 265. Any of the example message API 255, the example party API 260, and/or the example private API 265 may enable the war room agent 125 to communicate with the social media network 115 and provide compatibility between different types of social media networks 115 running on a same or different operating systems (first social networking program different from second social networking program- it is also obvious to a skilled person that different social (media ) networks could be first and second (different from first) social  (media ) network.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bailie and Jansson  with the disclosure of Simpson. The motivation or suggestion would have been to implement a system that will enable efficient information sharing and computing issue mediation. (para 0001-0002, Simpson)  
Regarding claims 2 & 15, Bailei teaches wherein the exchanging a control parameter with a peer client by using a signaling server comprises: obtaining the control parameter configured by the local client; adding the control parameter to a signaling message, and transmitting the signaling message to the peer client by using the signaling server; [0014] In the file transmission method of the present invention, the local information includes: a public IP address and a port of the client.  [0049] S2: The signal server sends the local information of the client A to the client B. [0052] S4, the signal server delivers the local information of the client B to the client A; [0053] S5. Client A receives and loads the local information of Client B. Client A establishes a connection with Client B;]
receiving the signaling message transmitted by the peer client by using the signaling server, and obtaining, through extraction from the received signaling message, the control parameter configured by the peer client.  [0014] In the file transmission method of the present invention, the local information includes: a public IP address and a port of the client.  [0049] S2: The signal server sends the local information of the client A to the client B. [0052] S4, the signal server delivers the local information of the client B to the client A; [0053] S5. Client A receives and loads the local information of Client B. Client A establishes a connection with Client B;]
Regarding claims 3 & 16, Bailei teaches:
 wherein the establishing a data channel between the local client and the peer client by using an address and a port of the local client and an address and a port of the peer client that are comprised in the network parameter comprises: when both the local client and the peer client are on a wide area network, [0014] In the file transmission method of the present invention, the local information includes: a public IP address and a port of the client.  [0022] The Stun…..signal server; the sender and the receiver establish a connection after acquiring the local information of both parties and perform file transmission based on the UDP (predetermined protocol)  file transfer algorithm wide area network [0049] S2: The signal server sends the local information of the client A to the client B. [0052] S4, the signal server delivers the local information of the client B to the client A; [0053] S5. Client A receives and loads the local information of Client B. Client A establishes a connection with Client B;]
establishing a direct data channel between the local client and the peer client by using a wide area network address and port of the local client and a wide area network address and port of the peer client that are comprised in the network parameter, [0014] In the file transmission method of the present invention, the local information includes: a public IP address and a port of the client. [0022] The Stun…..signal server; the sender and the receiver establish a connection after acquiring the local information of both parties and perform file transmission based on the UDP (predetermined protocol)  file transfer algorithm wide area network  [0049] S2: The signal server sends the local information of the client A to the client B. [0052] S4, the signal server delivers the local information of the client B to the client A; [0053] S5. Client A receives and loads the local information of Client B. Client A establishes a connection with Client B; ]
wherein a predetermined protocol is used for a link carrying the direct data channel. [0022] The Stun…..signal server; the sender and the receiver establish a connection after acquiring the local information of both parties and perform file transmission based on the UDP (predetermined protocol)  file transfer algorithm wide area network,]
Regarding claims 4 & 17, although, Bailei and Simpson  teaches wherein the establishing a data channel between the local client and the peer client by using an address and a port of the local client and an address and a port of the peer client, as illustrated above in claim 1, he does not explicitly teach however, Jansson teaches when at least one of the local client and the peer client is located in a firewall or is configured with a network address translator device, correspondingly performing a traversal operation on the firewall or the network address translator device by using a wide area network address or port of the firewall or the network address translator device, to form a direct data channel between the local client and the peer client, [0022] In some systems, one or both of first WebRTC application 104 and second WebRTC application 105 may be located behind a NAT server, i.e., their traffic may traverse a respective one of a first NAT server 112 and a second NAT server 113. NAT provides a mechanism for modifying network address information in Internet Protocol ("IP") datagram packet headers while they are in transit across a traffic routing device, so that one IP address space can be remapped into another. As such, NATs can "hide" private networks behind public IP addresses referred to as server-reflexive addresses, so that connections can be initiated from the private network to the Internet, but not the other way around. NAT works by associating a public address and port with a private destination address and port.] 
wherein the direct data channel passes through the firewall or the network address translator device, and a predetermined protocol is used for a link carrying the direct data channel.  [0021] Referring again to FIG. 1, with known systems, first WebRTC application 104 and second WebRTC application 105 may need to establish a peer to peer ("P2P") communication according to real-time protocols (e.g., for voice, video, data, etc.). In one embodiment, first WebRTC application 104 and second WebRTC application 105 may use a two-phase exchange of signaling messages to establish multimedia sessions. For example, in one embodiment, first WebRTC application 104 and second WebRTC application 105 may use Session Description Protocol ("SDP") offer/answer messages to establish multimedia sessions. SDP is a format for describing streaming media initialization parameters. However, in alternative embodiments, a signaling protocol different than SDP may be used to establish multimedia sessions.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bailie and Simpson with the disclosure of Jansson. The motivation or suggestion would have been to implement a system that will provide a efficient techniques for cross platform multimedia exchanges in enterprise environment. identification. (abstract & para 0001-0004, Jansson)  
Regarding claims 14 & 20, these claims are interpreted to be same as claim 1 and rejected for the same reasons as set forth for claim 1.

Claims 5 and 7 are rejected under 35 USC 103 as being unpatentable over Bailei  in view of Jansson, Simpson and Moon (US20050175030)
Regarding claim 5, Bailei teaches before collecting multimedia data and transmitting the multimedia data to the peer client through the data channel: detecting the data channel; and  instructing, when the detection succeeds, a transit server to record a binding relationship between an identifier of the data channel and the address and the port of the local client and the address and the port of the peer client; [0014] In the file transmission method of the present invention, the local information includes: a public IP address and a port of the client.  [0049] S2: The signal server sends the local information of the client A to the client B. [0052] S4, the signal server delivers the local information of the client B to the client A; [0053] S5. Client A receives and loads the local information of Client B. Client A establishes a connection with Client B;]
Although Bailei , Jansson and Simpson teach multimedia transmission between peer devices, they do not teach, however, Moon teaches the transmitting the multimedia data to the peer client through the data channel comprises: transmitting, to the transit server through the data channel, the multimedia data collected by the local client, so that the transit server forwards, to the peer client according to the binding relationship, the multimedia data collected by the local client. [[para0047]:This aspect of the invention is shown in FIG. 3. A first compute device 302 is the display/record device in this example and publishes its format constraints for display or recordation. A source device 304 publishes its format constraints. A server 306 remote from both the compute devices 302, 304 receives the published format constraints and negotiations the ultimate formatting information for the transfer of the multi-media data from the source device 304 to the destination device 302. Once the format constraints are negotiated, the server 306 may then be the conduit for the transmission of the data or there may be another communication path via the Internet, a wireless network, or some other communication path for the data. Furthermore, the server 306 may also process the source data is an optimization could occur to improve the quality or service, use of bandwidth, pricing or some other parameter. The optimization may occur in a transformation of the multi-media data in some manner to match a preferred setting of one of the nodes or may comprise a modification of a communication path to increase the bandwidth of the path or improve a parameter of the transmission of the multimedia data. ]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bailie, Jansson and Simpson with the disclosure of Moon. The motivation or suggestion would have been to implement a system that will provide an efficient techniques to provide high quality multimedia video and audio capabilities to the both transmitting and receiving devices. (para 0004, 0006-0008, Moon)  
Regarding claim 7, although Bailei, Jansson and Simpson teach multimedia transmission between peer devices, they do not teach, however, Moon teaches when establishing the direct data channel by performing the traversal operation fails, establishing, by using the transit server, a transit data channel that is between the local client and the peer client and that is used for data transit, wherein the transit data channel comprises: a link between the local client and the transit server, and a link between the transit server and the peer client.  [Fig 3, shows two links- one between element 302 (local client/compute device 1) and 306 (transit/proxy serve) and second link between element 306 and 304 (peer client/compute device 2)] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bailie, Jansson  and Simpson with the disclosure of Moon. The motivation or suggestion would have been to implement a system that will provide an efficient techniques to provide high quality multimedia video and audio capabilities to the both transmitting and receiving devices. (para 0004, 0006-0008, Moon)  
 
 Claim 8 is rejected under 35 USC 103 as being unpatentable over Bailei in view of Jansson, Simpson and Cai (US20080010688)
Regarding claim 8, although Bailei, Jansson and Simpson teach before collecting multimedia data and transmitting the multimedia data to the peer client through the data channel, they do not teach explicitly, however, Cai teaches performing an encrypted negotiation operation with the peer client through the data channel, to determine an encryption algorithm and a session key of the multimedia data transmitted on the data channel. [0035] If UE 111 initiates an IMS session in IMS network 100, such as an IMS session with UE 112, then UE 111 may use the media security information to protect media streams for the IMS session. When a session is initiated with UE 112, UE 111 negotiates with UE 112 to determine what media security information to use for the session. For instance, UE 111 and UE 112 may negotiate what media security algorithm to use to encrypt the media stream for the session, what media security key to use for the algorithm, etc.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bailie, Jansson  and Simpson with the disclosure of Cai. The motivation or suggestion would have been to implement a system that will provide an efficient techniques for providing highly reliable multimedia services at a low cost. (para 0003, 0005-0006, Cai)  

Claims 10-11 are rejected under 35 USC 103 as being unpatentable over Bailei  in view of Jansson, Simpson  and Butler (US20130212228)
Regarding claim 10, although Bailei, Jansson and Simpson teach communicating Multimedia data between peer devices, they do not teach explicitly, however, Butler teaches when a quantity of peer clients joining the session page exceeds a predetermined quantity, establishing a transit data channel to the peer client by using the transit server for data transit, and transmitting the multimedia data to the peer client through the transit data channel.  [0117] The data routing topology for a given stream type may be determined (FIG. 13, block 274) based on one or more factors, including the switching rules associated with the locations in which the communicants are present, and a topology switching predicate that conditions the switching from a currently active network topology to another network topology on satisfaction of one or more criteria. Examples of such criteria include, with respect to a particular zone of a virtual area: the number of client network nodes associated with the zone; the type of content of the data streams being communicated between network nodes associated with the zone; the bandwidth capabilities of the client network nodes associated with the zone; the attributes of the zone (e.g., network topology preferences); current network latencies experienced by the client network nodes; and packet losses experienced by the client network nodes. Examples of topology switching predicates include [0118] If the number of network nodes that are associated with a zone and are communicating audio data streams exceeds a threshold, switch the audio channels for some or all client network nodes from a peer-to-peer network connection to a mediated network connection; [0119] If the number of network nodes that are associated with a zone and are communicating video data streams exceeds a threshold, switch the video channels for some or all client network nodes from a peer-to-peer network connection to a mediated network connection; [0120] If the measured packet loss exceeds a packet loss threshold and the measured latency exceeds a latency threshold for a given client network node, switch all media channels (e.g., audio and video channels) for the given client network node from a peer-to-peer network connection to a mediated network connection.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bailie, Jansson and Simpson with the disclosure of Butler. The motivation or suggestion would have been to implement a system that will provide an efficient techniques for exchanging data (including multi-media- please see para 0145) within the computing environment that may requires rapid transmission, rapid execution, or both rapid transmission and rapid execution, including for example, avatar movement instructions, text chat, real-time data feeds (e.g., sensor data, machine control instructions, transaction streams and stock quote information feeds), screen shares, and file transfers.(para 0041-0043, Butler)
Regarding claim 11, although Bailei, Jansson and Simpson teach communicating Multimedia data between peer devices, they do not teach explicitly, however, Butler teaches wherein the method further comprises: releasing the direct data channel between the local client and the peer client when the direct data channel is already established between the local client and the peer client; and establishing the transit data channel to the peer servers by using the transit server for data transit. [0117] The data routing topology for a given stream type may be determined (FIG. 13, block 274) based on one or more factors, including the switching rules associated with the locations in which the communicants are present, and a topology switching predicate that conditions the switching from a currently active network topology to another network topology on satisfaction of one or more criteria. Examples of such criteria include, with respect to a particular zone of a virtual area: the number of client network nodes associated with the zone; the type of content of the data streams being communicated between network nodes associated with the zone; the bandwidth capabilities of the client network nodes associated with the zone; the attributes of the zone (e.g., network topology preferences); current network latencies experienced by the client network nodes; and packet losses experienced by the client network nodes. Examples of topology switching predicates include [0118] If the number of network nodes that are associated with a zone and are communicating audio data streams exceeds a threshold, switch the audio channels for some or all client network nodes from a peer-to-peer network connection to a mediated network connection; [0119] If the number of network nodes that are associated with a zone and are communicating video data streams exceeds a threshold, switch the video channels for some or all client network nodes from a peer-to-peer network connection to a mediated network connection; [0120] If the measured packet loss exceeds a packet loss threshold and the measured latency exceeds a latency threshold for a given client network node, switch all media channels (e.g., audio and video channels) for the given client network node from a peer-to-peer network connection to a mediated network connection.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bailie, Jansson , and Simpson with the disclosure of Butler. The motivation or suggestion would have been to implement a system that will provide an efficient techniques for exchanging data (including multi-media- please see para 0145) within the computing environment that may requires rapid transmission, rapid execution, or both rapid transmission and rapid execution, including for example, avatar movement instructions, text chat, real-time data feeds (e.g., sensor data, machine control instructions, transaction streams and stock quote information feeds), screen shares, and file transfers.(para 0041-0043, Butler)

Claims 12 -13 and 18-19 are rejected under 35 USC 103 as being unpatentable over Bailei  in view of Jansson and Kim (US20040053619)
Regarding claims 12 & 18, although Bailei, Jansson and Simpson teach communicating Multimedia data between peer devices, they do not teach explicitly, however, Kim teaches when a quantity of peer clients joining the session page is less than a predetermined quantity, establishing a direct data channel to the peer client, and transmitting the data to the peer client through the direct data channel. [0053]: Referring to……many resources. Therefore, if the number of users is lower than or equal to a predetermined number by appropriately setting a threshold, a dedicated channel is used as a forward channel to provide a corresponding service, and when there is no profit in using the dedicated channel the procedure transitions from the step 320 to the step 360 and uses a common channel as a forward channel to provide a corresponding service.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bailie , Jansson  and Simpsonwith the disclosure of Kim. The motivation or suggestion would have been to implement a system that will provide an efficient techniques for supporting an interactive data service in a mobile communication system for high-speed data transmission.  (abstract & para 0005-0009, Kim)  
Regarding claims 13 & 19, Bailie teaches releasing a transit data channel between the local client and the peer client when the transit data channel used for data transit is already established between the local client and the peer client.  [0049] S2: The signal server sends the local information of the client A to the client B. [0052] S4, the signal server delivers the local information of the client B to the client A; [0053] S5. Client A receives and loads the local information of Client B. Client A establishes a connection with Client B; It is obvious to a skilled person that transit data Chanel setup via signal server is relapsed after direct connection is established between clients are set up.]
Allowable Subject Matter
	Claims 6 & 9 are objected to, however, would be allowable if incorporated fully with the base claims including all intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER A KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on M-F 8:00 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497